Per Curiam.

Appellant filed a complaint against the Baltimore & Ohio Railroad Company for a claimed violation of Section 4999.08, Revised Code, which is quoted in the report of our recent decision in Co-operative Legislative Committee of the Transportation Brotherhoods and the Brotherhood of Maintenance of Way Employees v. Public Utilities Commission (1964), 177 Ohio St. 101, at 102.
The complaint relates to the movement of diesel locomotives in the Cincinnati terminal area; and is directed against the use of a three-man crew in moving more than one diesel locomotive where one or more of them are not under power. In such instance, it is contended that a diesel locomotive being moved while not under power is a car and that therefore Section 4999.08, Revised Code, requires that there be a five-man crew.
*188The case is before this court on appeal from the order of the Public Utilities Commission dismissing the complaint.
As held in the above-cited case, this statute, being a penal statute, must be strictly construed.
Therefore, in our opinion, a diesel locomotive, being moved while not under power, is not a “car,” within the meaning of that statute.

Order affirmed.

Tart, C. J., Zimmerman, Matthias, 0 ’Neill, Herbert, Schneider and Brown, JJ., concur.